
	
		I
		111th CONGRESS
		1st Session
		H. R. 245
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To preserve local radio broadcast emergency and other
		  services and to require the Federal Communications Commission to conduct a
		  rulemaking for that purpose.
	
	
		1.Short titleThis Act may be cited as the
			 Local Emergency Radio Service
			 Preservation Act of 2009.
		2.FindingsThe Congress finds and declares the
			 following:
			(1)A
			 primary objective and benefit of the Nation's regulation of radio broadcasting
			 is the local origination of programming. There is a substantial governmental
			 interest in ensuring its continuation.
			(2)Local broadcast
			 radio stations are an important source of local news and weather programming
			 and other local broadcast services critical to the public.
			(3)Local radio
			 broadcasting is particularly important in times of emergencies or disasters
			 when other means of communications may not be available.
			(4)Radio is the most
			 ubiquitous of all mass media, with receivers located in almost every home and
			 automobile in the country.
			(5)Because radio
			 receivers are universally available and frequently battery-powered or located
			 in automobiles, the Federal Communications Commission’s Media Security and
			 Reliability Council concluded that radio broadcasters are likely to be
			 the last line of defense for communicating with the public under extremely
			 adverse conditions that could result in the event of a local disaster.
			 There is a substantial governmental interest in ensuring the continuation of
			 this capability.
			(6)Broadcast radio
			 programming is supported by revenues generated from advertising broadcast over
			 stations. Such programming is free to listeners. There is a substantial
			 governmental interest in promoting the continued availability of free radio
			 programming.
			(7)Because radio
			 programming is supported by advertising, the ability of local stations to
			 continue to provide local news and other services and to ensure communications
			 during emergencies could be jeopardized by a diversion of the listening
			 audience away from local radio programming.
			(8)When the Federal
			 Communications Commission authorized the digital audio radio satellite service,
			 it stated that it remained committed to supporting a vibrant and vital
			 terrestrial radio service for the public.
			(9)When the Federal
			 Communications Commission authorized the digital audio radio satellite service,
			 it understood that digital audio radio satellite service licensees would
			 provide only national programming and accepted the contentions of the
			 proponents of digital audio radio satellite service that the new service would
			 not affect local broadcasting because the ability to offer local content
			 will give terrestrial broadcasters a competitive advantage.
			(10)Digital audio
			 radio satellite service licensees have announced plans to offer local traffic
			 and weather channels through the use of their satellites.
			(11)Developments in
			 receiver technology will enable digital audio radio satellite service licensees
			 to offer new services in the future, including localized content that may be
			 intermixed with other national content or that would be selected based on the
			 listener’s location.
			3.Limits on
			 localized digital audio radio satellite service programmingConsistent with the representations made by
			 digital audio radio satellite service licensees in the Commission's record that
			 digital audio radio satellite service would be a national service, on which the
			 Commission relied in authorizing digital audio radio satellite service, the
			 Federal Communications Commission shall revise section 25.144 of its
			 regulations (47 C.F.R. 25.144) to provide that—
			(1)digital audio
			 radio satellite service licensees shall not, using any capability either on a
			 satellite or in a radio receiver, provide services that are locally
			 differentiated or that result in programming being delivered to consumers in
			 one geographic market that is different from the programming that is delivered
			 to consumers in any other geographic market; and
			(2)digital audio
			 radio satellite service repeaters shall be restricted to simultaneously
			 retransmitting the programming transmitted by satellite directly to digital
			 audio radio satellite service subscribers’ receivers, and may not be used to
			 distribute any information not also transmitted to all subscribers’
			 receivers.
			4.Federal
			 communications commission rulemaking on local services by satellite
			 providersWithin 270 days
			 after the date of enactment of this Act, the Federal Communications Commission
			 shall complete a rulemaking proceeding to determine whether digital audio radio
			 satellite service licensees should be permitted to provide locally oriented
			 services on nationally distributed channels, taking into account—
			(1)the impact of
			 locally oriented satellite radio services on the viability of local radio
			 broadcast stations and their ability to provide news and other services to the
			 public;
			(2)the ability of
			 digital audio radio satellite service licensees to afford listeners the same
			 emergency and other information as is afforded listeners of local broadcast
			 radio stations;
			(3)whether digital
			 audio radio satellite service licensees committed to providing only national
			 services in order to obtain authorization for their service; and
			(4)whether the same
			 level and quality of emergency communications services could be provided to
			 consumers by digital audio radio satellite service licensees as by local
			 broadcast radio stations.
			
